

Exhibit 10.13
 
AGREEMENT
 
This agreement (“Agreement”) is made as of the 1st day of January, 2011 by and
between Diligent APAC Board Services Pte. Ltd., a Singapore corporation, 5
Shenton Way, #16-00 UIC Building, Singapore 068808 (the “Company”), and Eslinda
Hamzah, an individual residing at 101-C Siglap Road, Singapore 455898
(“Executive”).
 
1.
Employment. Company hereby employs Executive and Executive hereby accepts
employment upon the terms and conditions hereinafter set forth.

 
2.
Term. Unless earlier terminated pursuant to Article 6 below, this Agreement
shall commence on January 1, 2011, or such other date as the parties may agree
(the “Effective Date”) and shall continue in effect for two years (through
December 31, 2012) (the “Initial Term”). This Agreement shall continue in effect
thereafter for one year periods until either party provides the other One
Hundred Twenty (120) days prior written notice of termination. The Initial Term
and the subsequent annual periods that this Agreement remains in effect shall be
hereinafter referred to as the “Term”.

 
3.
Duties and Obligations of Executive. Executive is being hired as the Managing
Director of the Company to manage and run the Company and to head the Company’s
effort to sell the Diligent Boardbooks® product in the Asia Pacific Region.
During the Term, in addition to the other obligations set forth herein,
Executive shall hold the title and perform the duties and fulfill the
obligations set forth on Schedule A.

 
4.
Collateral Agreement. Contemporaneous with the execution of this Agreement, the
Company has entered into an Agreement (the “Collateral Agreement”) with Diligent
Board Member Services, Inc. (“Parent”) pursuant to which Parent has granted to
Company the right to sell Diligent Boardbooks in the Asia Pacific Region.

 
5.
Compensation. For all services rendered by Executive and for all covenants
undertaken by Executive pursuant to this Agreement, Company shall pay to
Executive the monetary compensation and Executive shall receive stock awards
with respect to the Parent’s stock as provided in Schedule B. The payment of
compensation to Executive shall be subject to such statutory deductions
(including, without limitation, employee payment obligations to the Central
Provident Fund) as may be required in accordance with applicable law.

 
5.1
Fringe Benefits. During the Term, Company shall extend to Executive other fringe
benefits as per Schedule C. Company makes no provision for disability,
retirement or death in service benefits to the Executive.

 
 
 

--------------------------------------------------------------------------------

 

6.
Termination.

 
6.1
Termination of Executive for Cause. Company may terminate this Agreement for
“cause” by written notice to Executive upon the occurrence of one or more of the
following:

 
 
(a)
Executive commits a material act of dishonesty, deceit, or breach of fiduciary
duty in the performance of Executive’s duties as an employee of Company;

 
 
(b)
Executive neglects or fails, in a material respect, to perform or observe
Executive’s job responsibilities and/or obligations as set forth in Schedule A
and such neglect or failure is not cured within thirty days of receipt of notice
from Company of such neglect or failure ;

 
 
(c)
Executive substantially violates any written policy regarding employee behavior
or conduct that has been provided to Executive by Company and Executive does not
cure such breach within thirty (30) days after written notice from Company of
such violation;

 
 
(d)
Executive is convicted of, or pleads nolo contendre to, (i) any felony, or any
misdemeanor involving moral turpitude or (ii) any crime or offense involving
dishonesty with respect to Company; or

 
 
(e)
Executive materially breaches any other provision of this Agreement and does not
cure such breach within thirty days after written notice from Company, except
that such cure period shall not apply to any breach by Executive of the
restrictive covenants in Article 9 of this Agreement.

 
In the event Company opts to terminate this Agreement for cause, Company shall
provide written notice of such termination which shall also specify the reason
for such termination.
 
In the event this Agreement is terminated by either party for any reason other
than for cause against Company, all obligations of Company under this Agreement
shall terminate except for those set forth in Article 10 and those obligations
accrued prior to the termination date.
 
6.2
Termination by Executive. Executive shall have the right to terminate this
Agreement forthwith if Company breaches or fails to perform any of its
obligations hereunder and such breach or failure is not cured within thirty days
after notice by Executive of such breach or failure to perform. In the event
Executive opts to terminate this Agreement pursuant to this Article 6.2,
Executive shall provide written notice of such termination which shall also
specify the reason for such termination. In the event this Agreement is
terminated by either party for other than cause against Executive, then all
obligations of Executive shall terminate except for those set forth in Articles
9 and 10 and those obligations accrued prior to the termination date.

 
 
 

--------------------------------------------------------------------------------

 

6.3
Illness or Disability of Executive. If Executive is unable for health reasons to
perform services for Company for a continuous period of more than 90 days,
Executive shall be deemed to be permanently and totally disabled and Company may
terminate this Agreement forthwith, and both Company and Executive or his
estate, trustee or personal representative (as the case may be) shall not be
entitled to claim any compensation for any and all loss or damage as a result of
such early termination and shall have no claim whatsoever for any part of any
future compensation that would have been paid to Executive for the remainder of
Term from the date of termination. Executive shall be paid all compensation due
under this Agreement until it is terminated in writing.

 
6.4
Death of Executive. This Agreement will terminate immediately upon the death of
Executive, and in such case, the surviving named beneficiary or Executive’s
estate shall receive any compensation earned and unpaid as of the date of
Executive’s death. Both Company and Executive or his estate, trustee or personal
representative (as the case may be) shall not be entitled to claim any
compensation for any and all loss or damage as a result of such early
termination and shall have no claim whatsoever for any part of any future
compensation that would have been paid to Executive for the remainder of Term
from the date of termination.

 
6.5
Resignation by Executive. In the event that Executive voluntarily resigns after
the Initial Term as an employee of Company by giving the 120 days notice
referred to in Article 2, all obligations of Company under this Agreement shall
terminate on the effective date of such resignation other than Company’s
obligations under Article 10 and those obligations accrued prior to the
termination date.

 
7.
Expenses. The T&E expenses of Executive incurred in connection with the conduct
of Company’s business shall be paid as provided in Schedule B.

 
8.
Devotion to business. Throughout Executive’s employment pursuant to this
Agreement, Executive will devote 100% of Executive’s professional and business
hours and Executive’s undivided attention to the business and affairs of Company
and its divisions and affiliates, except as otherwise set forth in this
Agreement. Nothing in this Agreement will preclude Executive from devoting
reasonable periods as may be required for outside activities and engagements
that will not interfere with Executive’s performance of her duties hereunder and
will not reflect adversely on Company, and that are not inconsistent with the
mission or purposes of Company, including, but not limited to, such activities
as the following: (a) service as a director, trustee, or member of a committee
of any organization involving no conflict of interest with the interests of
Company; (b) fulfilling speaking engagements, teaching at continuing education
seminars, or fulfilling other professional or business educational
opportunities; and/or (c) engaging in charitable and community activities that
are not inconsistent with the mission and purposes of Company.

 
 
 

--------------------------------------------------------------------------------

 

9.
Restrictive Covenants.

 
9.1
Competition. Executive agrees that while this Agreement is in effect, and for a
period of one year after its termination, Executive will not, without the
written consent of Company, engage in, directly or indirectly, either as
principal, agent, proprietor, director, officer, employee or consultant, or
participate in the ownership, management, operation or control of any business,
offering a board portal product in those countries in the Asia Pacific Region
where a client of Company is using the Diligent Boardbooks Product during the
Term or at the date of termination of this Agreement. A business competitive
with the business of Company shall include a business that manufactures,
provides or markets software for digital board books, regardless of how
delivered. Nothing in this section shall prevent Executive from purchasing
securities of any business whose securities are regularly traded on any national
securities exchange, or in the over-the-counter market; provided that such
purchases shall not result in Executive owning, directly or indirectly, at any
time, one percent (1%) or more of the voting securities of any entity engaged in
any business competitive to that carried on by Company at the termination of
this Agreement.

 
9.2
Recruitment of Clients. Executive agrees that she will not, while this Agreement
is in effect and for a period of one year thereafter, directly or indirectly,
individually or in concert with other persons, aid or endeavor to solicit or
induce customers/clients of Company (with whom Executive or a Sales Assistant
had contact while at Company) to obtain from another person or entity products
or services competitive with the products or services then sold or provided by
Company.

 
9.3
Confidential Information. Executive agrees that she will not, while this
Agreement is in effect or at any time thereafter, use or disclose to any
unauthorized person any trade secrets or other confidential information of
Company, any of its clients or its affiliates. Executive acknowledges and agrees
that trade secrets and other confidential information, whether created by
Executive in connection with her employment or by others, constitute Company’s
sole and exclusive property. For purposes of this section, the term
“confidential information” includes, without limitation, all documents,
materials and other information, whether in oral, written or electronic form,
that have been or will be furnished by or on behalf of Company or a client to
Executive (or that have been or will be created for, or submitted to, Company
while Executive is employed by Company), and includes, without limitation, all
client data stored on its Boardbooks site, all notes, analyses, compilations,
materials, manuscripts, books, pamphlets, tapes, CDs, products, product
information, mailing lists, customer/client information and customer/client
lists, business plans, business methods, web site designs, technology
information, software, source code, pricing information, and any studies or
other documents or materials prepared by the Executive which contain or reflect
all or any portion of the originally disclosed materials. Notwithstanding the
foregoing, Confidential Information does not include information that: (i) was
or becomes generally available to the public other than as a result of a
disclosure by Executive or Executive’s agents; or (ii) becomes available to
Executive on a non confidential basis from an independent source without breach
of any confidentiality obligations. or (iii) which Executive is required to
disclose under applicable laws or regulations or in connection with judicial or
administrative proceedings, provided that to the extent possible Executive shall
notify Company if compelled to disclose confidential information, prior to its
disclosure, so as to permit Company an opportunity to seek a protective order or
other appropriate relief it deems prudent. Executive will return all documents
and other tangible evidence related to Company’s trade secrets and any
confidential information on termination of this Agreement with or without cause.
No breach or alleged breach of this Agreement by Company shall alter the
obligations of Executive set forth in this Article. When Company is used in this
Article 9.3, it shall also include Parent.

 
 
 

--------------------------------------------------------------------------------

 

9.4
Right to Injunctive Relief and Other Remedies. Executive agrees that the
restrictions contained in Article 9 are necessary for the protection of Company
and its Parent and any breach thereof may cause Company or Parent irreparable
harm for which there may not be adequate remedy at law. Executive consents in
the event of such breach to the issuance of injunctive or other equitable relief
in favor of Company restraining the breach of the Article 9 covenants by any
court having jurisdiction. Executive agrees that the rights of Company to obtain
an injunction shall not be considered a waiver of Company’s rights to assert any
other remedy it may have at law or in equity.

 
9.5
Survival of Provisions. The provisions of this Article 9 shall survive
termination of this Agreement.

 
10.
Non-Disparagement. During the term of this Agreement and thereafter, Executive
shall not, directly or indirectly, disparage or make negative, derogatory or
defamatory statements about Company or Parent, their business activities, their
clients, or any of their directors, officers, employees, affiliates, agents, or
representatives or any of them, to any person or business entity. Neither
Parent, Company nor their directors, officers, employees, affiliates, agents and
representatives shall, directly or indirectly, disparage or make negative,
derogatory or defamatory statements about Executive. Except pursuant to a
subpoena validly issued or enforced by a court, arbitrator, agency, or other
governmental body of competent jurisdiction, or in response to a valid
investigative demand by a governmental body, neither Executive nor Company nor
Parent (including any of their directors, officers, employees, affiliates,
agents and representatives) will testify, consult, cooperate or otherwise
communicate with any other person concerning any legal proceeding, judicial or
administrative, against or adverse to Executive, Parent or Company. Executive,
Parent and Company shall give prompt notice (i.e., no later than five (5)
business days following receipt) to the other of any such subpoena or
investigative demand before taking any action in response thereto.

 
The provisions of this Article 10 shall survive termination of this Agreement.
 
11.
Intellectual Property Rights. Executive agrees that all copyright and all other
intellectual, moral, and proprietary rights (collectively, the “Intellectual
Property Rights”) conceived of or developed by Executive during the Term of
Executive’s employment with Company, whether alone or jointly with others and
whether during working hours or otherwise, which relate to the business or
interests of Company shall be Company’s exclusive property. Executive shall (i)
promptly disclose in writing to Company each Intellectual Property Right related
to the business or interests of Company that is conceived or developed by
Executive during the term of Executive’s employment with Company, (ii) assign
all rights to such Intellectual Property Rights to Company and (iii) assist
Company, at Company’s expense, in every way to obtain and/or protect any
patents, trademarks or copyrights on such Intellectual Property Rights.

 
 
 

--------------------------------------------------------------------------------

 

12.
Miscellaneous.

 
12.1
Severability. If any provision of this Agreement shall be adjudicated to be
invalid, it shall not affect the remaining provisions of this Agreement. In
addition, if any provision of this Agreement shall be adjudicated to be invalid
as it relates to the restrictive covenants in Article 9, such provision shall be
modified to provide for the maximum restriction on Executive that is lawful as,
for example, by decreasing the geographical area or duration of any such
restriction.

 
12.2
Further assurances. Each of Company and Executive agrees, at the expense of
Company, to do such acts and execute such documents as are reasonably necessary
to implement fully her or its respective covenants under this Agreement.

 
12.3
Succession. This Agreement shall extend to and be binding upon Executive and her
heirs, administrators and executors and upon Company and its successors and
assigns.

 
12.4
Entire agreement; waiver. This Agreement contains the entire and only agreement
between Company and Executive with respect to the subject matter hereof. This
Agreement supersedes all prior representations, agreements and understandings,
whether oral or written, upon the subject matter hereof. All waivers and
modifications of this Agreement shall be in writing and signed by the party
against whom enforcement of such waiver or modification is sought. No waiver or
failure or delay by either party to enforce a right set forth in this Agreement
shall operate as a waiver of any term or condition of this Agreement as applied
to the same or similar circumstances occurring thereafter.

 
12.5
Governing Law and Jurisdiction. This Agreement shall be construed and
interpreted in accordance with the laws of Singapore and is subject to the
non-eclusive jurisdiction of the Singapore courts.

 
12.6
Notices. Any notice or other communication required or permitted to be made or
given to either party pursuant to this Agreement shall be sufficiently made or
given on the date of mailing if the notice or communication is in writing and is
delivered by hand or sent to the recipient by nationally recognized courier or
certified mail, return receipt requested, addressed to the intended recipient at
his or its address set forth in the preamble to this Agreement or to such other
address as the recipient shall have designated by written notice given to the
party providing notice.

 
12.7
Legal Fees. Executive, and her heirs, shall be entitled to reasonable attorney’s
fees incurred in the fully successful defense or enforcement of any of their
rights hereunder.

 
12.8
Article Headings. The article headings in this Agreement are for convenience of
reference only and shall not be considered a part of, or modify, explain,
enlarge, restrict or in any way affect, the construction or interpretation of
any provisions of this Agreement.

 
12.9
Counterparts. This Agreement may be executed in counterparts. Facsimile and
electronic signatures shall be treated as originals for all purposes of this
Agreement.


 
 

--------------------------------------------------------------------------------

 

12.10
Condition precedent. This Agreement is subject, as a condition precedent, to
approval by the Company’s Board of Directors. This Agreement shall be submitted
to the Board at a meeting to be held on September 22, 2010.

 
WITNESS the signatures of the parties hereto as of the date first written above.
 

 
Diligent APAC Board Services Pte. Ltd.
  Executive:       ESLINDA HAMZAH          
By: 
/s/ Alessandro Sodi
 
By: 
/s/ Eslinda Hamzah
           
  Alessandro Sodi
   
  Eslinda Hamzah
 
  Director
     


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
ACCOUNTABILITIES
 
Job Title:
Managing Director



Function:
Executive shall be responsible for managing the Company and directing Company’s
sales efforts in the Asia Pacific Region through sales calls on prospective
clients by the Sales Personnel and the management of the sales staff while
working with the regional account managers.



Reports to:
Board of Company and President/CEO of Parent.



Accountabilities:


 
§
Executive is principally responsible for securing sales by the Company of the
Parent’s Boardbook product either directly, or indirectly, through the Sales
Assistants in the Asia Pacific Region.



 
§
Executive will manage all of the affairs of the Company, including without
limitation, managing the Company’s employees and the sales efforts of the
Company.



 
§
Executive will closely supervise the efforts of the Sales Assistants and will
coordinate with the account managers. Executive will report to the President and
CEO of the Parent (“President”) any issues arising in connection with such
employees.



 
§
Prior to the Effective Date of this Agreement, Executive and the President shall
agree on the objectives for the Company for the Initial Term. Thereafter, prior
to the commencement of each calendar year, Executive and President shall
establish the Asia Pacific Region objectives for the ensuing calendar year,
including without limitation, the number of new service agreements and the
license fees to be received for such new agreements.



 
§
Executive will create business strategies for effectively selling the Diligent
Boardbooks product in the Asia Pacific Region and secure the approval of the
President of such business strategies prior to their implementation.



 
§
Executive will confer with the President on the number of Sales Assistants,
account managers and administrative assistants to be employed by the Company.
The President must approve the number of staff as well as those individuals
proposed to be hired by Executive.



 
§
Executive will submit to the President on a monthly basis by the 10th of each
month a report of the activities and results for the Asia Pacific Region for the
immediately prior month. The report will contain the details specified from time
to time by the President.

 
 
 

--------------------------------------------------------------------------------

 

 
§
At the request of the President and/or Chairman of Parent’s Board, Executive
shall participate in any Board meeting of the Parent for which such request has
been made. Executive may be required to make presentations to the Parent’s Board
regarding the Company from time to time.



 
§
Executive will work with the Chief Financial Officer in connection with the
preparation of the Company’s budget and the compilation of the Company’s
financial statements and reports. Executive shall submit such information as
reasonably requested by the Chief Financial Officer in connection with such
budget, financial statements and reports.



 
§
Executive shall use the marketing materials prepared by Parent to promote the
Diligent Boardbooks product in the Asia Pacific Region. Executive may propose
additional marketing materials which will be subject to the approval of the
President.



 
§
In connection with signing any newclients, Executive will use the Service
Agreement as agreed with the General Counsel of Parent in negotiating the
business relationship with a potential client. Executive will not agree to any
substantial changes in such Service Agreement with a potential client without
the approval of the President and/or General Counsel of Parent, as appropriate.



 
§
Executive has been provided with a pricing calculator which will establish the
minimum configuration pricing for any proposed client. Executive shall not agree
to a reduction of more than ten (10%) percent of the minimum configuration price
without the approval of the President.



 
§
Executive shall, at all times during the term of this Agreement, conduct herself
in a business-like, professional manner and in such a manner so as not to create
negative publicity or damage to the business reputation of the Company.



 
§
Executive shall at all times comply with Company’s policies including, without
limitation, the Code of Conduct, the Fraud Policy and the Privacy Policy.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
PAYMENTS BY PARENT, REVENUE SPLIT, EXPENSES AND COMPENSATION
 
1. COLLATERAL AGREEMENT


As stated in Article 4, the Company and Parent have entered into the Collateral
Agreement in which Parent grants to Company the right to sell Diligent
Boardbooks® in the Asia Pacific Region. The Company shall earn revenues
(“Company Revenues”) from Subscription Fees pursuant to Service Agreements on
Qualifying Sales (as defined in Paragraph 6 below) of Diligent Boardbooks. The
Company will set aside the amounts of the Company’s Revenues specified below
(“Designated Company Revenues”) which amounts shall be used solely to pay the
amounts due under Paragraphs 2 and 3 below:


 
(A)
Fifty (50%) percent of the Company Revenues attributable to the first year’s
annual Subscription Fees received in the first year of a Service Agreement with
a new client.

 
(B)
Thirty-five (35%) percent of the Company Revenues attributable to the annual
Subscription Fees received in the second year of a Service Agreement with a
client.

 
(C)
Twenty (20%) percent of the Company Revenues attributable to the annual
Subscription Fees received in the third year of a Service Agreement with a
client.

 
(D)
Ten (10%) percent of the Company Revenues attributable to the annual
Subscription Fees received in the fourth year and thereafter of a Service
Agreement with a client.



 “Subscription Fees” are the annual amount paid by clients pursuant to a Service
Agreement for Diligent Boardbooks products which does not include installation
fees.


“Service Agreement” means the agreement for Diligent Boardbooks to be entered
into between Company and its clients and shall be in the form as agreed with the
General Counsel of Parent.


The foregoing notwithstanding, the above percentages representing Designated
Company Revenues shall be reduced by the amount, if any, paid to the Singapore
Exchange for sales of Diligent Boardbooks in Singapore.


2. SALES ASSISTANTS AND SALES AND MARKETING EXPENSES


The Company may employ assistants for Managing Director who shall make sales of
Diligent Boardbooks and who will assist the Managing Director in connection with
the Managing Director’s sales (“Sales Assistants”). These Sales Assistants shall
be paid the compensation provided in paragraph 4 below. The Company shall also
reimburse expenses for travel and entertainment incurred by Managing Director
and Sales Assistants and advertising and marketing expenses in the Region (these
salary, commissions, travel and entertainment and marketing and advertising
expenses are referred to herein as “Sales and Marketing Expenses”).


Company shall apply the Designated Company Revenues received during the Term
first to pay all Sales and Marketing Expenses incurred from time to time.

 
 

--------------------------------------------------------------------------------

 

3. COMPENSATION TO EXECUTIVE


Upon payment by Company of all Sales and Marketing Expenses, the remaining
amount of the Designated Company Revenues shall be paid to Executive as
compensation for Executive’s services as Managing Director of the Company. For
the first two years of this Agreement, Company shall pay the amount of any
shortfall in Designated Company Revenues to ensure that Managing Director is
paid $250,000 in each such year. After the Initial Term, Executive’s sole source
of compensation shall be the excess amount of Designated Company Revenues over
Sales and Marketing Expenses incurred by the Company during the Term. The
Company, at its sole discretion, may, without having any obligation to do so,
pay bonuses to Executive. If compensation to the Executive is subject to
withholding or other taxes in any jurisdiction, the payments to Executive shall
be reduced by the amounts required to be withheld by the appropriate taxing
authority.


4. SALES ASSISTANTS SALARY AND COMMISSION


In addition to Sales Assistants annual salary as established by Company, each
Sales Assistant will earn a commission equal to fifty (50%) percent of the
Designated Company Revenues attributable to a sale of the Diligent Boardbooks
product in the first year of a Service Agreement which was negotiated and closed
by the Sales Assistant with a new client. Sales Assistants shall receive fifty
(50%) percent of the Designated Company Revenues attributable to the second and
third years of a Service Agreement which was negotiated and closed by the Sales
Assistant.


5. TRAVEL AND ENTERTAINMENT EXPENSES


Company will reimburse Executive for the expenses incurred by her in the conduct
of the Company’s business upon submission of receipts evidencing such expenses.


6. QUALIFYING SALES


Company shall earn Company Revenues for each sale of the Diligent Boardbooks
product in the Asia Pacific Region which was closed by the Executive and/or a
Sales Assistant, irrespective of where the lead for such transaction arose
(referred to herein as a “Qualifying Sale”). By way of example and not
limitation, if a U.S. client requests the Diligent Boardbooks product for its
Asia Pacific office, and the Executive or a Sales Assistant closes this
transaction, then this will be a Qualifying Sale for purposes of Company
Revenues for the transaction. If, however, a lead for a possible sale of the
Diligent Boardbooks product in Asia comes to an employee of Parent and the
transaction is closed by an employee of Parent who is not the Executive or a
Sales Assistant, then this transaction shall not be a Qualifying Sale for
revenue purposes to the Company. If a lead originates outside of Asia Pacific
and a sale is accomplished through the joint efforts of an employee of Parent
outside of Asia Pacific and the Executive or a Sales Assistant, then the Company
and appropriate region shall agree in advance on the split of the revenues
received for attribution to the specific Region and the Company.

 
 

--------------------------------------------------------------------------------

 

7. ACCOUNT MANAGERS


Account Managers are responsible for coordination with accounts once they have
been signed and account managers do not sign new accounts, and, hence, they are
not Sales Assistants.


8. STOCK COMPENSATION


Pursuant to the Collateral Agreement, Parent shall grant Executive options for
750,000 shares of the Parent’s common stock at the Remuneration and Nominations
Committee meeting in January 2011, to be effective after Executive’s
commencement of employment. The stock options will vest over three years for
exercise purposes at 250,000 shares per year on the later of the anniversary
date of Executive’s employment and the anniversary date of the grant. The
exercise price will be established as the closing market price on the day prior
to the date of the grant. The terms governing the stock options are set forth in
the Stock Option Agreement which each employee who is granted stock options must
sign.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
The following are the benefits to be provided to Executive in connection with
her employment:
 
Insurance Benefits:
Health Insurance: Full family health insurance coverage will be provided to the
Executive on a contributory health insurance basis. Executive and Company shall
agree on a medical plan available to Executive and other Company employees in
Asia and Company shall pay ninety (90%) percent of the premiums for medical
coverage allocable to Executive, only, on a monthly basis up to US$600.00 per
month. Executive shall be responsible for any amounts attributable to adding a
spouse or other dependents to the insurance. Executive shall be responsible for
all premium amounts above Company’s payment.
 
Sick Leave:
Executive shall be entitled to three working days sick leave per year.
 
Maternity and Childcare Leave:
The provisions of the Singapore Employment Act (Cap. 91) and the Children
Development Co-Savings Act (Cap. 38A) apply.
 
Vacation:
The Executive will be entitled to a minimum of four (4) weeks paid vacation per
year - plus public holidays and personal days - as per Company policy.
 
Tools:
Desktop and laptop computers and business cards will be provided by Company as
required.
 
Central Provident Fund:
Company shall make any employer contributions required to be made by it to the
Central Provident Fund in connection with Executive’s employment.
 
Reservation of Rights:
Nothing in this Schedule C shall be deemed to limit the ability of Company to
adopt, amend, revoke or replace any fringe benefit plans or Company policies or
from taking any action in connection therewith that is applied uniformly to all
executive employees of Company.

 
 

--------------------------------------------------------------------------------

 